ALLOWANCE
Claims 1-3, 5-7, 9-12 and 14-15 are allowed.
Response to Amendment
The amendment filed February 18, 2022 has been entered. Applicant’s amendments to
the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Action mailed November 11, 2021.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The specific limitation of “wherein the hook is elastically deformed to be pushed backward through an opening part of a front body” in combination with the remaining limitations of claim 1 are not anticipated or made obvious by prior art of record in Examiner’s opinion.
For example, Kim (KR Publication No. 2016/0034748) discloses display device (1) comprising: a display main body (10); an image capturing unit (200) which slides between a first position (Paragraph [0047], first position when 200 disclosed within 10) accommodated inside the display main body (10) and a second position (Paragraph [0047], second position when 200 protruding out of 10) protruding outside the display main body (10); a guide body (100) provided inside the display main body (10) and slidingly guiding the image capturing unit (200), wherein the guide body (100) includes: a pair of first bodies (opposite sides surfaces of 104) located opposite to each other with the image capturing unit (200) interposed there between (see Figure 4), and a second body (102) connecting the pair of first bodies (Figure 4, 104s connected by 102) to each other, a guide groove (Figure 8, 110 and 120) formed long in a 
Kim does not disclose a torsion spring connecting the image capturing unit and the pair of first bodies to apply an elastic force to the image capturing unit, wherein a direction of the elastic force applied to the image capturing unit by the torsion spring changes when the image capturing unit passes through a third position located between the first position and the second position, wherein the limiter has a hook extending from the image capturing unit to protrude toward the second body to face the rear of the display device, wherein the hook is elastically deformed to be pushed backward through an opening part of a front body.
However, Lee (US Publication No. 2007/0091555) teaches a torsion spring (120 and 130) connecting a sliding member (110) and the pair of first bodies (144a and 144b in Lee corresponding to opposite sides surfaces of 104 in Kim) to apply an elastic force to the sliding member (110), wherein a direction of the elastic force applied to the sliding member (11) by the torsion spring changes (Paragraphs [0036] and [0096]-[0098]) when the sliding member 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the linear compression spring system 700 of Kim for the torsions spring system of Lee. Doing so would have provided a move compact movement device for the slidably extending camera (Paragraph [0018] in Lee), while also increasing operations convenience of the device itself due to the assisted movement (Paragraph [0039] in Lee).
Although Kim shows a limiter (231-234) in the shape of a pin, instead of a hook, it would have been obvious to one of ordinary skill in the art to have changed the shape of the limiter to a hook, considering a changed in shape has been held to be an obvious matter of design choice to a person of ordinary skill in the art, absent persuasive evidence that the particular configuration of the claimed feature is significant. See MPEP § 2144.04 and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
However, neither Kim nor Lee disclose wherein the hook is elastically deformed to be pushed backward through an opening part of a front body. The additional prior art previously made of record is considered pertinent to Applicant’s disclosure. None of the cited references taken alone or in combination render the present invention unpatentable as claimed. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at 571-270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 




/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        
/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841